Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200404267 A1-LIAO et al (Hereinafter referred to as “LIAO”), 
Regarding claim 1, LIAO discloses  a method of decoding a bitstream by an electronic device (Fig. 12), the method comprising: 
receiving an image frame of the bitstream (Fig. 1);
determining a block unit having a block width and a block height from the received image frame ([0086], [0093] wherein a block having a height and width);
determining whether a geometric partitioning mode is disabled for the block unit based on a comparison between the block width and the block height ([0145], if geometric partition mode is used infers that a determination is being made on the enabling or disabling), wherein the block unit is divided to generate a plurality of sub-blocks ([0099], wherein splitting the block into a plurality of subblocks; [0143], wherein block is split into two partitions (subblocks)) predicted by different merge candidates of the block unit when the geometric partitioning mode is applied on the block unit ([0060-0062], regular merge mode, merge with motion vector difference mode, combined inter and intra prediction mode, subblock ,merge ,mode; [0145]);
generating a predicted block by predicting the block unit based on a prediction mode different from the geometric partitioning mode when the geometric partitioning mode is disabled for the block unit ([0060-0062]); and
reconstructing the block unit based on the predicted block ([0031-0032], [0049], [0050-0052]).
Regarding claim 8, analyses are analogous to those presented for claim 1 and are applicable for claim 8.
Regarding claim 15, analyses are analogous to those presented for claim 1 and are applicable for claim 15, wherein a processor ([0095]; storage coupled to processor ([0095]).
Allowable Subject Matter
Claims 2-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487